 CHESAPEAKE FOODSChesapeake Foods, Inc.andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local Union No. 876,AFL-CIO.' Case 5-CA-1540816 December 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSBABSON AND CRACRAFTOn 11 October 1984 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions- and a supportingbrief, and the General Counsel filed a memoran-dum in opposition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent, Chesa-peake Foods, was a joint employer of chickencatchers employed by Arzie Dennis, an individual,and that the Respondent, as a joint employer, vio-lated Section 8(a)(5) by laying off one of Dennis'chicken-catching crewswithout first bargainingwith the Union over the decision to lay off and itseffects.The judge further found this conduct vio-lated Section 8(a)(3) because he concluded that the'Respondent had discriminated against the employ-ees by laying them off because of their union mem-bership.For the reasons explained below, we re-verse the judge's finding that the Respondent andDennis were joint employers and we therefore dis-miss the complaint.2The record shows that the Respondent is en-gaged in a chicken-processing operation and hashad a collective-bargaining relationship with theUnion for several years. The latest relevant collec-tive-bargaining agreement was effective 14 Decem-IOn 1 November 1987 the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2The judge initially rejected the Respondent's contention that theBoard was collaterally estopped from determining the joint employerissue by virtue of a U S district court decision in a related Sec 301 pro-ceeding in which Senior Judge Roszel Thomsen had concluded that theUnion had not proven that Chesapeake and Arzie Dennis were the jointor coemployers of the chicken catchersTeamsters Local 876 v Chesa-peake Foods, Inc, and Arzie Dennis,Civil No T-83-899 (D Md May 17,1983)Because we reverse the judge's finding that the Respondent andDennis are joint employers and we dismiss the complaint in any event,we find it unnecessary to pass on the issue of collateral estoppel Further,in these circumstances, we find it unnecessary to pass on the issue ofwhether the Respondent, if a joint employer, was obligated to bargainover its decision to lay off employees405ber 1981 to 17 December 1983 and covered a unitof the Respondent's employees including the truck-drivers and forklift operators who participated inthe chicken-catching operation discussed below.The relevant facts regarding the chicken-catch-ing operations are as follows: Before the Respond-ent's chickens are processed, they first are raisedby a farmer under contract to the Respondent.When the chickens are raised and ready for proc-essing, they must be retrieved from the farm anddelivered to the Respondent's plant. This operationiscarried out at the respective farms by a teamcomposed of several of the Respondent's employ-ees, i.e., two or three truckdrivers and a forklift op-erator, together with an individual known in the in-dustry as a "weighmaster" and his chicken-catch-ing crew, who physically catch the chickens andplace them in coops. Pursuant to oral agreements,the Respondent compensates the weighmaster forhis chicken-catching services based on the numberof chickens delivered to its processing plants. ArzieDennis was one of the Respondent's weighmastersand in this capacity he employed and supervisedtwo teams of six or seven chicken catchers each.3Dennis and his crews worked exclusively for theRespondent.Dennis' catchers did not perform any work atthe Respondent's plant, and they were not requiredto meet there; however, their practice was to do soto obtain the schedule before proceeding to workthe various farms along with the Respondent'struckdrivers and forklift operators. The scheduleset out the time and location of each farm to beworked and indicated how many chickens were tobe caught and placed in each coop. Dennis normal-ly transported his crews to and from the farms inhis own pickup truck. Dennis sometimes operatedtheRespondent's equipment if a forklift operatordid not show up. In this event, the Respondentcompensated Dennis in accord with its collective-bargaining agreement with the Union. Dennis wasnot authorized to discipline the Respondent's fork-lift and truckdrivers, but he was expected to reporttheir absences or misconduct to the Respondent. Ifthe Respondent received complaints about Dennis'catchers from growers or others, it would informDennis of the problem and have him resolve thematter.Dennis also was expected to disciplinecatchers who were regularly tardy. The Respond-ent directly handled problems involving its truck-drivers or forklift operators.Itwas Dennis who hired, fired, and paid thechicken catchers their wages. He also handled their3Two otherweighmasters and their crews also worked for the Re-spondent287 NLRB No. 43 406DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpayroll deductions, taxes, and workers' compensa-tion premiums, and he supplied them with rain-gear.4On one occasion, in 1982, the Respondentreceived a complaint from a local merchant thatone of Dennis' chicken catchers had stolen a bottleof wine from the merchant's store. The Respond-ent's plant manager, Molnar, advised Dennis of thismatter and said that this was not the kind of em-ployee needed in the Chesapeake operation. Dennisterminated the employee.Dennis indicated thatprior to the conversation with Molnar he had "notcompletely" made the decision to fire the employ-ee.Like the Respondent, Dennis also has a collec-tive-bargaining relationshipwith the Union. Thelatest relevant collective-bargaining agreement cov-ered a unit of Dennis' chicken catchers and was ef-fective 17 December 1982 to 17 December 1984.Dennis and the Union had renegotiated the wagerates of the chicken catchers in the summer of 1982following Molnar's having advised Dennis that theRespondent was changing its method of compen=sating the weighmasters from a per-coop to a per-thousand basis.Dennis discussed with Molnar anappropriate rate for the chicken catchers, andMolnar mentioned that one company was paying arate of $2 per thousand and also mentioned a $2.17rate.Dennis told Molnar that he did not think thathis catchers "would go for it." Thereafter, Dennismet with Union Official Reynolds to negotiate anew rate. Dennis proposed a rate of $2.17 per thou-sand,buthe eventually agreed to accept theUnion's counterproposal of $2.35 per thousand. Ne-gotiations occurred in Molnar's office and at leaston one occasion Molnar was present, but there isno evidence that he engaged in the negotiationsover the catchers' rates.In February 1983 Molnar called a meeting of allindividuals involved in chicken catching-catchers,weighmasters, truckdrivers, and forklift operators.Molnar advised those present that the Respondenthad a new president who wanted a reduction in thenumber of dead-on-arrival chickens.Molnar, ex-horted all to work to achieve this end. He told thecatchers to take care not to smother the chickensas they put them in the coop arid, instructed thedrivers and catchers where to place the deadchickens.5At this meeting, Matthew Kee, one ofDennis' chickens catchers, askedMolnar if thecatchers could expect a raise. Molnar respondedthat if they could expect anything, it would be an-other cut. Earlier in 1983, after the Respondent had4TheRespondent has givenChristmas turkeys to Dennis' chickencatchers,and it haspermitted them to buy chickens at a discount employ-ee rate The Respondent also has invited the chicken catchers to variouscompany social outings alongwith customers and other members of thecommunity5There werethenabout two "DOA's"per thousandchanged Dennis' method of compensation, Molnarhad told Dennis that the Respondent needed to cutitscosts and said that he would like to negotiate areduction in the per-thousand rate that the Re-spondent was paying Dennis. Dennis refused to dis-cuss the matter.6 On 11 March 1983 Molnar toldthe Union that it was reducing by one-half the totalcompensation that it was paying Dennis. Molnarrefused the Union's request that the decision be de-ferred and that the Respondent discuss the matter.On 18 March 1983 the Respondent's president,Randolph, wrote to Dennis advising that effective20 March 1983 the Respondent was terminating thecontract of one of his crews and was contractingwith someone else because of "your contract rate,which is the highest in the industry, and your un-willingnesstoreduceyour rate."Thereafter,Dennis laid off eight chicken catchers. The Re-spondent continued its contract with Dennis forone crew at the rate it had been paying Dennis.The judge concluded that the Respondent was ajoint employer of Dennis' chicken catchers. In sodoing, he found that the appropriate test to be ap-plied in determining joint employer status here isthe "common law `right to control' test, as thatright affects means to be employed as well as endsto be accomplished in the performance of an em-ployee's duties." Applying this test, the judge con-cluded that the Respondent was a joint employerwith Dennis of Dennis' chicken catchers becausehe found the Respondent had "complete control"over the ends to be accomplished and the means bywhich Dennis' employees performed their duties.He found that the Respondent controlled "the mostminute details" of the chicken catchers' worklife,i.e.,whether, when, and where they worked eachday.He also found that the Respondent had thepower to effectively control the catchers' wages byvirtue of its control over Dennis' compensation.The judge further found that the Respondent couldterminate an entire crew and could force the disci-pline of catchers because of its extensive powerover Dennis. He found this power in the Respond-ent's oral contract with Dennis, which he conclud-ed could be "terminated with a word or a stroke ofthe pen any time Dennis fails to do what Chesa-peake asks him to do." The judge concluded thattherewas "little but the mechanics of compensa-tion"thatdistinguishedDennis'catchersandChesapeake's admitted employees and therefore hefound that the Respondent was a joint employerwith Dennis of his chicken catchers and violatedthe Act by laying them off.6The Respondent's other weighmasters, whose crews were not union-ized,were then paid at a,rate lower than Dennis was paid CHESAPEAKE FOODS407As noted earlier, we disagree with the judge'sfinding on the joint employer issue. In this regard,we initially note that the judge applied an incorrecttest for determining the Respondent's alleged jointemployer status. Contrary to the judge, the appro-priate test for ascertaining joint employer status iswhether two separate entities share or codetermine"thosematters governing the essential terms andconditions of employment" and to establish suchstatus "there must be a showing that the [allegedjoint] employer meaningfully affects matters relat-ing to the employment relationship such as hiring,firing,discipline, supervision and direction."TLI,Inc., 271NLRB 798 (1984), affd. 772 F.2d 896 (3dCir. 1985). See alsoIslandCreek Coal Co., 279_NLRB 858 (1986). Applying the appropriate test,we find it clear that the Respondent does not shareor codetermine essential terms and conditions ofemployment of Dennis' catchers and does not pos-sess sufficient indicia of control over these employ-ees to support a finding of joint employer status.We note first that the catchers'essential termsand conditions of employment were dictated by thecollective-bargaining agreement that was negotiat-ed by Dennis with the Union. The Respondent nei-ther negotiated nor conegotiated this agreement.Although Molnar was present at at least one ses-sionwhen Dennis renegotiated the contract wagerate with the Union after the Respondent had indi-cated it would change the method of compensatingDennis,Molnar's mere presence at those sessionswas insignificant absent evidence that he actuallynegotiated with the Union while there.TLI,supra.No such evidence is present here.7 Similarly,absentMolnar's having actually joined in negotiat-ing the catchers' wages, no evidence of joint em-ployer status derives from Molnar's remarking tocatcher Kee that catchers were likely to get a paycut.At most, these remarks reflect only Molnar'sopinionwhat Dennis might do. Contrary to thejudge,we cannot conclude that the Respondentcontrolled the catchers'wagesmerely becauseDennis performed services solely for the Respond-ent and his contract was terminable at will. Al-though Dennis' compensation came solely from theRespondent, the portion of that compensation,which ultimatelywas paid to the catchers aswages, was determined solely through Dennis' ne-gotiationswith the Union. Clearly, it was Dennisand the Union, not the Respondent, who deter-mined the catchers' rates. Moreover, had the Re-spondent had the kind of powerful control overwagesattributed to it by the judge, it could haveforced Dennis to accept a decrease in his compen-sation and accordingly his employees' compensa-tion in March 1983. This, however, the Respondentcould not do. Instead, the Respondent obtained theeconomic relief it wanted only by reducing theamount of work that it subcontracted to Dennis.Further, we find the evidence insufficient to es-tablish that the Respondent meaningfully affectedother matters relating to the catchers' employmentrelationship such as hiring, firing, discipline, super-vision, and direction. It was Dennis who hired,fired,paid the catchers, and supplied them withnecessary raingear.8 Farmers' complaints receivedby the Respondent about the catchers were re-ferred to Dennis for handling and it was Dennis,not the Respondent, who directly fired the catchersuspected of stealing. Finally, the Respondent'sscheduling of the farms to be worked and its in-structing the catchers in certainmechanics ofcatching and the number of chickens to be placedin the coops cannot be found to constitute signifi-cant control over Dennis' employees.We note inthis regard that it was Dennis who accompaniedthe catchers to the farms and that there has beenno showing that any supervisor of the Respondentsupervised the catchers' performance or exercisedany control over them while at the farms.MillcraftPaper Co.,270 NLRB 812, 814 (1984);Island CreekCoal Co.,supra.In the above circumstances, we reverse the judgeand find that it has not been established that theRespondentwas the joint employer of Dennis"chicken catchers. Accordingly, we shall dismiss thecomplaint.ORDERThe complaintis dismissed.8We attach no significance to the Respondent'sgiving the catchersturkeys, discounted chickens,and invitations to social affairs as the evi-dence does not establish that these items are emoluments of employmentrather than mere gratuitiesJacquelineWei Mintz, Esq.,for the General Counsel.James C. Hoover, Esq.,of Atlanta, Georgia, for the Re-spondentRobert J.Reynolds,of Salisbury,Maryland, for theCharging Party.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Salisbury,Maryland, upon an unfair labor practice complaint,''We also do not find it significant that these sessions took place in theplantmanager'soffice in the absence of evidence that Molnar actually'The principal docket entries in this case are as followsparticipated in the negotiationsContinued 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDissued by the Regional Director for Region 5, which al-legesthat Respondent Chesapeake Foods, Inc.,2 violatedSection 8(a)(1), (3), and (5) of the Act. More particular-ly, the complaint alleges that the Respondent laid off oneof its unionized chicken-catching crews without first bar-gainingwith the Union concerning the layoff, and that itreplaced that crew with a nonunion crew. Respondentinsiststhat the crew in question was not made up of itsown employees but was staffed by employees of an-inde-pendent contractor, for whose actions Respondent boreno legal responsibility when it terminated a portion ofthe contractor's businessUpon these contentions theissueshere were joined.3FINDINGS OF FACT1.THE UNFAIR LABOR PRACTICES ALLEGEDRespondent Chesapeake Foods, Inc. (Chesapeake) wasfounded in 1972. In the course of its early operations itpurchased two plants, one at Salisbury, Maryland, andone at nearby Berlin, Maryland, for the purpose ofslaughtering, dressing, and packing chickens. In October1983, it closed the Salisbury plant and transferred all em-ployees to Berlin. At this location Respondent employsbetween 300 and 400 food processors, who are represent-ed by the United Food and Commercial Workers(UFCW), and about 35 maintenance, shipping, ware-house, and live-haul employees who are represented bythe Charging Party in this case.Respondent has. contractswith about 150 farmers(whom it refers to as growers) who raise chickens ontheir properties for processing at the Berlin plant Re-spondent provides the farmers with chicks, chicken feed,and medicine. The chicks are then raised by the growersin their own chicken houses for 7 weeks in the case offryers and for 14-16 weeks in the case of broilers. Re-spondent sends chicken-catching crews to the farmswhen it deems the chickens are ready for processing.These crews, who normally workatnight,enter thegrower's chicken house and place the chickens in coopsThe coops are , then lifted by forklifts onto waitingtrucks,which are owned and operated by Respondent,and are transported immediately to the processing plantwhere they are placed in cooling areas for about 4-6Charge filed against Respondent and an alleged joint employer, ArzieDennis, by International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local Union No 876 (Union), onMay112, 1983,complaint issued against Respondents Chesapeake Foods,Inc and Arzie Dennis by the Regional Director on June 21,1983,Re-spondent Chesapeake's answer filed on July 6, 1983, amended complaintissued by the Regional Director on July 12, 1984, deleting Arzie Dennisas a respondent,Respondent Chesapeake's answer to amended complaintfiled on July 23, 1984, hearing held in Salisbury, Maryland, on August 1and 2,1984, briefs filed by the General Counsel and Respondent on orbefore October 1, 19842Respondent admits,and I find, that it operates a plant in Berlin,Maryland, where it processes and sells chickens During the preceding 12months,Respondent has sold and shipped from its Berlin, Maryland plantdirectly to points and places located outside the State of Maryland prod-ucts valued in excess of $50,000 Accordingly, Respondent is an employerengaged in commerce within the meaning,of Section 2(2), (6), and (7) ofthe Act TheUnion is a labor organization within the meaning of Section2(5) of the ActaErrors in the transcript have been noted and correctedhours. The chickens are then slaughtered, packaged, andtransported to markets all along the Atlantic coastline.ArzieDennis,whose status is here in dispute, is aweighmaster4 or crew leader. He worked for Respond-ent between 1972 and 1976 and resumed his relationshipwith Respondentagainin 1978.It isDennis' responsibil-ity to assemblesix-mancrews and to supervise them inthe performance of their chicken-catching efforts. Forhis effortsDennis is compensated directly by Chesa-peake. In turn, he pays the chicken catchers with hisown checks after withholding income taxes and social se-curity.He also pays workmen's compensation premiumsfor each crew member and carries liability insurance onthem. There is no doubt that Dennis can hire and firechicken catchers and that they are his employees.Whether or not he is a point employer with Chesapeake,so that his employeesare alsoChesapeake employees, isthe subject of this litigation.Dennis ran one or more crews for Chesapeake from1972 to 1976. For theensuing 2years Chesapeake oper-ated its chicken-catching operation with crews and crewleaderswho were admittedly its own employees andwho were all paid directly by Chesapeake. During thisperiod of time, Dennis worked for another company. In1978, the new arrangement proved unsatisfactory toChesapeake so it resumed its former practice of retriev-ing chickens from the farms of its growers with crewsoperated and paid by its weighmasters. In May 1978,Dennis was again retained to provide two six-man crews.He did so until March 20, 1983 Two other weighmastersalso have crews working for Chesapeake, which they op-erate separate and apart from Dennis' crews. Dennissigned a contract with the Charging Party in 1979 andagain in 1981and operated his crews under union condi-tions,which included the making of periodic fringe bene-fitpayments to union health, welfare, and pension funds.These payments are in excess of 4 percent of each crewmember's earnings. The other crews work under non-union conditions at different and lower rates of pay. As aresult,Respondent was and is paying varying rates forthe same chicken-retrieving function, depending on thenature and makeup of its four crews.Both sides agree that the wages paid the representedemployees in the plant set a wage pattern for Chesa-peake'sTeamsters-represented drivers and for the em-ployees oftheweighmasters.The Teamsters and theUFCWoften bargainedjointly with Chesapeake. A per-centage increase in basic wages for processors was usual-ly agreed to with the Union as to other representedChesapeake employees and shortly thereafter became themeasure of increases granted to chicken catchers, both inwages and fringe benefits. Unlike plant employees, chick-en catchers have always been paid on a pieceworkbasis.5Until 1982, they were paid on a per-coop basis by4The term "weighmaster"is apparently a trade usage that was appliedto leaders of chicken-catching crews on the Eastern Shore of Marylandwhen crews were paid by the weight of chickens delivered to the proces-sor, as distinguished from the present practice of paying crews by thenumber of "birds" that they catch5Forklift drivers who are Chesapeake employees are also compensatedon a per-thousand basis, while truckdrivers who haul chickens to theContinued CHESAPEAKE FOODS409Dennis, while Dennis was in turn paid by Chesapeake ona poundage basis. Thereafter, both were compensated ata given rate paid for each thousand "birds" that` werecaught every night. This change resulted in a consider-able cut in compensation for all of Dennis' chickencatchers.InMay or June 1982, Robert Molnar, Respondent'splant manager, told Dennis that the Company was goingto revise its manner of compensation to go to a per-thou-sand basis for compensating weighmasters and catchers.He discussed with Dennis an appropriate rate for catch-ers,mentioning the rate of $2 per thousand, whichPerdue was paying, as well as a $2.17 rate. Dennis re-plied that he did not think his catchers would go for it.Thereafter,Dennis met several times with his catchersand with Union Secretary-Treasurer Robert Reynoldsand proposed the $2.17 rate At one such meeting, heldat the plant in Molnar's office, Molnar was present.Eventually the Union and Dennis agreed on a $2.35 perthousand rate for catcherss and Dennis and Chesapeakeagreed on a $23.45-per-thousand rate for Dennis' com-pensation by Chesapeake. This rate was more than $3-per-thousand paid by Chesapeake to its other two weigh-masters.-Respondent's contract with the Union covering its 35or so Teamsters-represented employees was effective De-cember 14, 1981, and ran for 2 years, although it was notsigned, untilMarch 5, 1982. In November 1982, Dennissigned a collective-bargaining agreement with the Unioncovering his two crews. It contained the above-recitedchicken-catching rates. The effective date of the Union-Dennis agreement was December 17, 1982, and expiresinDecember 1984.About December 1982, Respondent acquired a newcompany president, A. G. Randolph. Early in 1983, afterthe changes in the manner of payment of Dennis' crewhad been effectuated and after Dennis had signed a newcollective-bargaining agreement with the Union, MolnartoldDennis that the Company needed to cut its costsand said he would like to negotiate a reduction in theper-thousand rate that Chesapeake was paying Dennis.Dennis refused to discuss the matter. During this sameperiod of time, Molnar initiated discussions with othercrew chiefs to reduce their rates, which were alreadylower than the Dennis rate.On March 11, Molnar told the Union that it was re-ducing by one-half the total compensation it was payingDennis. This was tantamount to saying that it was dis-continuing one of Dennis' two crews. Reynolds askedtheCompany to defer its decision and to discuss thematter. However Molnar declined. It appeared that Ran-dolph,who had previously worked fora processingcompany in the South, had engaged a crew of Mexicansplant are paid by the load Forklift operators normally earn 10-15 per-cent more than catchers8This figure means that for each 1000 chickens retrieved in a grower'sfacility and placed in one of Chesapeake's transport coops each memberof the crew would receive $2 35 All negotiations presumed that a chick-en-catching crew would consist of six employees plus Dennis A six-mancrew is a standard size utilized on the Eastern Shore of Maryland, notonly by Chesapeake but by other processors as well A crew normallycatches 30,000 chickens in the course of an evening and each memberwill make approximately $75inNorth Carolina working under the supervision of acrew leader named Jose Martinez Martinez' crew hadagreed"to work for Chesapeake at $14 per-thousand andwas already in the area awaiting assignment.ReynoldssentMolnar a telegram, dated March 16, which read:You advised me that you intend to terminate someof the live haul employees who are working withMr. Dennis. That termination is a breach of Article197 of your contract and is an unfair labor practice.We are going to file unfair labor practice chargesand are going to seek an injunction in federal dis-trict court. If you are willing to arbitrate the issueimmediately and can maintain the status quo, wewillwithdraw the litigation and permit the arbitra-tor to resolve the dispute. Please notify me of yourintentions as soon as possible. Please consider this agrievance and demand for arbitration.At the same time, a number of Dennis' employees whowere slated for layoff filed individual grievances againstDennis.On March 17, Randolph replied to Reynolds as fol-lows:In reference to your letter of March 16, 1983, con-cerningMr. Dennis and his catching crews, afterreadingArticleNineteen and discussing this withour Labor Representative, our conclusion is that we,do not have any employees. Therefore, this articleonly pertains to catching employees that we wouldhave or be employed by Chesapeake. Thereby (sic)this letter is not applicable to us. Your letter shouldbe directed to Mr. Dennis.On March 18, Randolph wrote a "Dear Arzie" letterto Dennis, which read:Effective Sunday,March 20, 1983, ChesapeakeFoodsis terminatingthe contract on one of yourcrews.In lieuof your contractrate,which is thehighest in the Industry,and your unwillingness toreduce your rate, we are discontinuing one half ofyour contract and are contracting one half withsome one else.However, the remaining crew will still be con-tracted at the present rate.On March 21, Randolph sent another letter to Reynolds,reiteratingwhat he had said in his March 17 letter toReynolds and denying that Dennis' employees were em-ployed by Chesapeake or were covered by the Union-Chesapeake contract. 7,There is no doubt that the Respondent did not negoti-ate the termination of one-half of Dennis' contract or the7Art 19 appears in the 1981-1983 contract between the Teamsters andChesapeake, which covers forklift and truckdrivers It providesThe terms and conditions of employment of any chicken catchersor driver chicken catchers who are or may be employed by the Em-ployer shall be governed for the term of this Agreement by theterms and conditions of the Live Haul Contractors Agreements exe-cuted contemporaneously with this Agreement by and between theUnion and various independent live haul contractors 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlayoff of any of Dennis' employees with the Union. As aresult of Chesapeake's action, Dennis terminated one ofhis two crews, including the crew leader who supervisedthe members of that crew. Layoffs were made by senior-ity so that some members of both crews were terminatedand a new crew made up of the most senior chickencatchers was assembled to work under Dennis' supervi-sion.Each crew had more than the six members whoworked each night. They worked on a rotating basis andfilled in when a member might be absent for any reasonfrom his regular turn. Those laid off by Dennis as aresult of the crew reduction were Cray Rowley, Ray-mond Smith, Richard Foreman, Preston Smith, LarryBriddick,GarfieldTimmons, Joe Bell, and RichardParker.Immediately thereafter, the Union filed suit in theUnited States District Court for Maryland under the pro-visions of Section 301 of the Labor Management Rela-tions Act, seeking to compel the Respondent to arbitratethe discharge of Dennis' crew. The action named bothChesapeake and Dennis as defendants." On April 15,1983, an evidentiary hearing in this case was held in Bal-timore before U. S. District Judge Roszel C Thomsen.Judge Thomsen issued findings of fact and an order,datedMay 17, 1983, in which he dismissed the civilaction. In reaching this conclusion, Judge Thomsenfound that Chesapeake and Dennis were not joint em-ployers. In arriving at his determination to enter judg-ment for the defendants, Judge Thomsen stated:Plaintiff had the right to present its case to theNLRB. It chose instead to file its complaint in thiscourt. Based upon the facts found above, this courtsomewhat reluctantly concludes that plaintiff hasnot proved that defendants Chesapeake and Dennisare joint employers or co-employers of the chickencatchers. See,e.g.,Radio Union v. Broadcast Serviceof Mobile, Inc.,380 U.S. 255 (1965);Kaylor v. CrownZellerbach, Inc.,643 F 2d 1362 (9th Cir. 1981);Pul-itzerPublishing Co. v.NLRB,618 F.2d 1275 (8thCir 1980); InRussom v. Sears Roebuck &Co., 558F.2d 439 (8th Cir. 1977).About that same time, the Union filed the charge in thiscaseII.ANALYSIS AND CONCLUSIONSA. Collateral EstoppelAll parties agree that the resolution of this case turnson the question of whether Chesapeake and Dennis arejoint employers of the chicken catchers. Respondenturges quite vigorously that the Board is bound by JudgeThomsen's determination that they are not joint employ-ers and that the principles of collateral estoppel preventthe Board from making an independent examination andresolution of that issue.Collateral estoppel, a variation or element of the doc-trine of res judicata, precludes one tribunal from reliti-gating any issues of fact or law, which have been finallydetermined in previous litigation. The obvious purpose ofthe ruleis to eliminateor limit a multiplicity of suits con-cerningthe same subject matter. In order to invoke col-lateral estoppel, a party must demonstrate in the secondproceeding that the issue it seeks to withhold,from fur-ther or independent determination arose in another caseinvolving both the same parties and the sameissue, andthat the question was actually resolved or decided by thefirst tribunal in reaching its decision.Montana v. UnitedStates,440 U.S. 147 (1979).In the District Court case, the District Judge wascalled on to decide the liability of one employer for arbi-tratinga grievance arising out of the contract between aunion and another employer, and to determine this ques-tion in accordance with the principles of Federalcommon law. In this case, the Boardand its administra-tive law judge are called on to decide whether an em-ployer has violated the provisions of the National LaborRelations Act by setting in motion a chain of events,which inevitably led to the discharge of the employeesof another employer, without firstnegotiatingwith thecollective-bargaining representative of the affected em-ployees. The District Court action is one which adjudi-cated private rights. The instant case involves the appli-cation and enforcement of a public right by anadminis-trative agency.Faced with a similar question, the First Circuit recent-ly held that the Board was not precludedfrom makingan independent evaluation of the status of two assertedlyjoint employers, notwithstanding the fact that a Federalcourt had determined, in a previous suit to compel arbi-tration,that such a relationship did not exist.In makingits decision, the Court held.In sum, "whether two firms are a single employ-er for collective bargaining purposes and whether asingle contract is binding on two separate corpora-tions are not only different questions but they mayhave different answers "[IBEW v.]Namco Electric,Inc., 653 F 2d at 147. Given the difference in legalissuespresented in the Section 301 action fromthose in the Section 8(a)(5) unfair labor practiceproceeding, collateral estoppel is not applicable.Penntech Papers, Inc. v.NLRB,706 F.2d 18, 24 (1stCir. 1983).This case clearly appears to be governed by the above-stated rule.A second consideration also makes it abun-dantly clear that collateral estoppel does not control thebasic question in this case. The moving party in theunfair labor practice case here at issue, as in all com-plaint cases, is the General Counsel, a public officialcharged with the duty of prosecuting violations of apublic law. The General Counsel was manifestly not aparty to the Section 301 suit, which involved a privatedispute between private parties, nor is he in privity withthem. Leaving aside the question of whether estoppelcan ever run against a public official,9 it would be con-8Teamsters Local876vChesapeakeFoods,Inc. and Arne Dennis,CivilNo T-83-899 (U S D C, Md )8SeeUnited States vCity and County of San Francisco,310 U S 16(1940),United States v. Stewart,311 U S 60 (1940) CHESAPEAKE FOODStrary to the principles of collateral estoppel, as well as aninvasion of the statutory functions of the General Coun-sel, to bind him with the results of private litigation inwhich he did not appear and could not properly partici-pate.Accordingly, I conclude that the Board is free tomake an independent evaluation in this case whetherDennis' chicken catchers were the employees of Chesa-peake as well as Dennis under the joint employer theoryadvanced by the General Counsel. ,B The Joint Employer QuestionAs noted above, Chesapeake employs at present fourchicken-catching crews, all of whom operate on muchthe same basis as Dennis does." There is no doubt thatDennis is compensated directly by Chesapeake on thebasis of what his crew produces in the course of aweek's work, nor that Dennis in turn pays his crew thewages and fringe benefits that are governed by the termsand conditions of his agreement with the Union. Dennisperforms some of the routine responsibilities normally as-sociatedwith an employer, namely payment of work-men's compensation premiums on a policy covering hiscrew and the withholding of income tax and social secu-rity payments owed by crew members. No such deduc-tions are made from the check he receives each weekfrom Chesapeake.It isDennis who hires and fires catch-ers and who is obligated to provide a six-man crew inattendance each night. However, when Dennis cameback to work for the Respondent, in 1978 at the conclu-sion of the Respondent's experimentwith hiring its ownchicken catchers, Dennis was required to offer employ-ment to all of the catchers who had been working direct-ly for Chesapeake. No one disputes the fact that Dennisis the employer of the chicken catchers who were laidoff on March 20, 1983. The question is whether theywere also employees of Chesapeake by virtue of the inti-mate connection between Dennis and the Respondent.Throughout his relationship with Chesapeake, whichdates back to 1972, Dennis has never had a written con-tractwith the Respondent. His agreement to providechicken-catching services is oral and is terminable atwillMoreover, during his tenures with Chesapeake as aweighmaster, Dennis has not worked for any other em-ployer nor are his crews employed by any other employ-erThey all work exclusively for Chesapeake and Dennisisexpected to show up each night to work with themand to supervise them.The employment of chicken-catching crews is steadywork and suffers only minorseasonalvariationsDennis'crew normally works a 5-day week throughout the year.The work of chicken catching is closely integrated withthe rest of the processing operation, which is carried onby individuals who are admittedly Chesapeake employ-ees.Chicks are delivered to growers periodically byChesapeake employees and are grown under conditionsthat are closely watched by Chesapeake. On a nightlyreport, which is turned in to the Company describing hisactivities,Dennis is supposed to note any major deficien-ciesthat he has observed at a grower's farm. Chickensare scheduled for pickup by the live haul supervisor onthe basis of age, as determined from its placement sched-ule.They must be picked up and delivered to the proc-411essing plant at Berlin in accordance with a tight nightlyschedule,which permits no delay from farm to plant.Otherwise, some 300-400 processing employees will beprevented from performing their function, which neces-sarilymust await the delivery of chickens by the Re-spondent's driversLive chickens are not stored at theplant for any period of time. They are placed in coolingareas for 4-6 hours and then are killed immediately.The on-site pickup of the chickens by Dennis' crew isalso closely integrated with the performance by Chesa-peake live-haul employees of their respective duties.Each night Dennis -and his crew are assigned to go toone or more of the farms owned by Chesapeake's 150growers. They are told when to arrive at the farm andwhen to go to the next farm.1 ° Their working hoursvary' from week to week and are established by Chesa-peake in conjunction with a rotation employed by it inconjunction with the scheduled hours of other chicken-catching crews. The nightly instructions tell them howmany chickens to catch at each farm and even go so faras to state how many chickens must be put in each coop.These instructions also indicate how many coops are tobe loaded on company trucks. The catchers work closelywith the Chesapeake forklift driver, who loads eachcoop on to the company truck as soon as the catchers fillit.When the truck is full, it is driven away and anothertruck arrives for loading. The entire catching operationis so closely knit that if a forklift driver is not presentDennis steps in and operates the equipment in order tokeep all activity from coming to an abrupt halt For hisservices on such occasions Dennis is given extra personalcompensation,which is computed in accordance withChesapeake's contract with the Teamsters. Dennis has nodirect authority to discipline forklift and truckdrivers buthe is expected to report any absences or misbehavior ontheir part to company officials immediately.Chesapeake exerts extensive control over chicken-catching employees in other ways. I credit the testimonyof Matthew Kee, one of Dennis' catchers, to the effectthat, in the spring of 1983, Plant Manager Molnar held agroup meeting of all catchers, drivers, and weighmastersat the plant to discuss with them several matters pertain-ing to the performance of their duties. He informed themthat the new company president, A. G. Randolph,wanted to cut down on the number of dead-on-arrivalchickens that were being delivered to the processingplant. In particular, he wanted catchers to take care thatthey did not smother chickens as they put them in coops.The number then averaged about two "DOA's" perthousand and Randolph wanted it reduced to one"DOA" per thousand. Molnar also instructed drivers andcatchers to place dead chickens on the floor of the truckrather than on the tops of the coops. He said that he10Dennis and his crew regularly report to the scale room at the Berlinplant each night to receive written instructions and to go with companyforklift and truckdrivers to the assigned farms Dennis has no power tovary these instructions Crews also return to the plant each morning afterwork to obtain a count of the night's haul from the Company Normally,Dennis transports his crew to and from the grower's farm in his ownpickupWhether Chesapeake requires catching crews to come to theplant is a small matter In fact they do so, and they perform their dutieseach night along side company employeesas a team 412DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwanted drivers and catchers to work as a team and hewanted the same coops put back on a truck that hadbeen removed from the truck for the purpose ofinsertingchickens.Kee then asked Molnar if catchers couldexpect a raise.Molnar's reply was that, if they couldexpect anything, it would be another cut.It is clearfrom this record that Chesapeake can forceDennisto get rid of a catcher who is unacceptable toChesapeakeOn one occasion, a local merchant com-plained to Chesapeake that George Moorman, a chickencatcher employed by Dennis, had stolen a bottle of winefrom the merchant's store. Upon receiving the complaintfrom the merchant, Molnar immediately phoned Dennis,told him of the complaint, and stated that Moorman wasnot the kind of employee that was needed in the Chesa-peake operationDennis took this comment to be an in-struction by Molnar to discharge Moorman and he didso.Dennis was expected to straighten out employeesupon receipt of complaints by Chesapeake from growers,customers, or others, i i and was expected by Chesapeaketo discipline employees who regularly reported late forwork.Chesapeake also controlled the compensation ofDennis' chicken catchers. Dennis was and is a labor con-tractor.He, has no capital investment in the chicken-catching operation, other than his personal pickup truckand some raingear, which he furnishes his employeesduring inclement weather. The entire capital investmentin the operation belongs to Chesapeake. The chickens,the coops, the pallets, the forklifts, and thehaulingtrucks belong to Chesapeake Other than expenses associ-ated with each employee'simmediatecompensation, suchas fringebenefits,insurance,and social security contribu-tions,Dennis' only expenses are for gasoline and theservices of an accountant.When Chesapeake discusseswith Dennis his overall compensation for this labor-in-tensive operation, Chesapeake looks at his books and hisexpensesand negotiates a price based almost exclusivelyon Dennis' payments to catchers. It is disingenuous fortheRespondent to pretend that it does not requireDennisto furnisha six-mancrew or a crew of any sizeor number. All crews on the Eastern Shore aresix-mancrews, all crews that have worked for Chesapeake, underthe control of Dennis or any other weighmaster, havebeensix-mancrews, and negotiations between Dennisand Chesapeake presume that the figure under discussionis for a six-man crew.Chesapeake effectively determines the standard to beapplied by crew chiefs in paying catchers, whether it beby the coop or by the thousand. The enormous disparitybetween its bargaining power and Dennisassuresthat theChesapeake view will prevailin its dealingswith itscrew chiefs, including Dennis, and the fact that all con-tractswith these individuals are oral and terminable atwill indicates that there are no practical limits to theextent to which Chesapeake can influence the labor rela-tionsdecisions of its crew chiefs. In 1982, when themannerof compensating chicken-catching crews wasn One such complaint, which was registered by a grower with Chesa-peake, was that Dennis' crew took time out from their chicken-catchingduties to go into the farmer's field and steal his prize watermelonunilaterally changed by Chesapeake, Molnar went to theextent of telling Dennis what figure per thousand wouldconstitute appropriate compensation in his opinion forDennis' employees. The gravamen of the complaint inthis case is that Chesapeake could and did dictate toDennis the number of employees Dennis would have bythe simple unilateral expedient of cutting off one ofDennis' crews.Contrary to the District Court case, the record in thiscase supports a finding that collective bargaining be-tween Dennis and the Union concerning Dennis' em-ployees was conducted under the watchful eye of theRespondent. Discussions often took place at the Chesa-peake plant in Molnar's office. On more than one occa-sionMolnar was present. The results of such bargainingwere normally predetermined by contracts already con-cluded by the Union and the Respondent covering plantemployees.When Dennis resumed his former relation-shipwith the Respondent in 1978, he did so by takingover the contract that Chesapeake had concluded withthe Union covering Chesapeake's own chicken catchers.Dennis' employees receive certain emoluments fromChesapeake by virtue of their employment with Dennis,such as company picnics, outings, and Christmas turkeys.It appears that other members of the community, includ-ing customers, are also included in this largesse Dennis'chicken catchers are also entitled to buy processedchickens directly from the plant at a discount, a privilegereserved exclusively to Chesapeake employees.A proper analysis of the relationship between Dennisand Chesapeake can be obscured rather thanilluminatedby excessive reliance on cases relating to separate enter-prises that do business generally with the public at largeand which have separate public identities and separatecapital investments.12 Such analyses, often involving thequestion of alter ego status, regularly arise in the build-ing trades and the trucking industry. While such prece-dents are closely aligned to the relationshipat issue inthis case, there is a line of Board cases involving laborcontractors whose major contribution (if not their onlycontribution) to the mutual enterprise is employee serv-ices.13In such cases, the test of whether a company isthe de facto employer of the employees of one of its con-tractors by virtue of a joint or single employer relation-ship turns on the common law "right to control" test, asthat right affectsmeansto be employed as well as endsto be accomplished in the performance of an employee'sduties.NLRB v. United Insurance Co.,390U.S. 254(1968);NLRB v. Gibraltar Industries,307 F.2d 428 (4thCir. 1962). I believe that this is the proper test to applyin this case.Chesapeake's daily operational control over the mostminutedetails of a chicken catcher's worklife is perva-12For example,South Prairie ConstructionCo v OperatingEngineersLocal 627,425 U.S 800 (1976),Crawford Door Sales Co,226 NLRB 1144(1976),Nelson Electric Co v NLRB,638 F 2d 965 (6th Cir 1981),SamuelKosoff& Sons, Inc,269 NLRB 424 (1984)19Manpower,Inc,164 NLRB 287 (1967),PilotFreight Carriers,208NLRB 853 (1974),Clayton BMetcalf223 NLRB 642 (1976),AMP, Inc,218 NLRB 33 (1975),Greyhound Corp,153 NLRB 1488 (1965), enfd 368F 2d 778 (5th Cir 1966),Mason City Dressed Beef,231 NLRB 735 (1977),enfd 590 F2d 688(8th Cir 1978) CHESAPEAKE FOODSsive.Chesapeake determines whether, when,and wherethey report for work each day. The equipment used bythese employees in the performance of their duties andthe object of their work, namely chickens, are the prop-erty of Chesapeake. The Respondent tells them howmany chickens to catch, how many to put in each chick-en coop, and how many coops should be loaded on eachtruck. It effectively controls their wages by controllingthe price paid to the weighmaster,and it can enforce itscontrol by its unfettered power to terminate, in whole orin part, the employment of an entire crew.The Respond-ent also has the clout to enforce discipline over chickencatchers by enforcing it over Dennis, whose oral con-tract can be terminated with a word or a stroke of thepen any time Dennis fails to do what Chesapeake askshim to do. Dennis and his crew work exclusively forChesapeake.Theydo not engage in freelance chickencatching,and there is little but the mechanics of compen-sation that distinguish them from other members of theintegrated crew with whom they work and who are ad-mittedlyChesapeake employees. Accordingly, I con-clude that Chesapeake exercises complete control notonly over the ends to be performed by Dennis' employ-ees,but also the meansby which they perform theirduties.Accordingly, Chesapeake is a joint employer withDennis of the individuals in question,and they are defacto Chesapeake's employees.C. The Operative Facts of the ViolationOn March 20, 1983, the Respondent terminated anentire crew of Dennis' employees and replaced themwith another crew from North Carolina, which agreedto do the same work under nonunion conditions and formuch less money.Cost cutting was the admitted purposeof the layoff. The Respondent admits that it took thisstep unilaterally and without bargaining with the Unionover the decision or its consequences.Such action is anunlawful refusal to bargain that violates Section 8(a)(1)and (5) of the Act.OtisElevator Co.,269 NLRB 891(1984). Because the employees involved in the March 20layoff were necessarily discriminated against in their hireor tenure because of their union membership,the Re-spondent's action also violated Section 8(a)(3) of the Act.I so find and conclude.NLRB v. Great Dane Trailers,388 U.S. 26 (1967).14On these findings of fact and on the entire record con-sidered as a whole, I make the followingCONCLUSIONS OF LAW1.Respondent Chesapeake Foods, Inc. is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. Arzie Dennis is a joint em-ployerwithRespondent Chesapeake Foods, Inc. ofchicken catchers who are members of Dennis'crews.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local Union14Deferral to arbitration is not only inappropriate but impossible inthis case.Both here and in the DistrictCourt,the Respondent went togreat lengths to disclaim any responsibility for arbitratingthe layoff ofDennis' employees Indeed,that is what the District Court case was allabout.413No. 876 is a labor organization within the meaning ofSection 2(5) of the Act.3.All chicken catchers employed jointly by the Re-spondent and Arzie Dennis, excluding all office clericalemployees,weighmasters,guards, and supervisors as de-fined in the Act, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.4.At alltimes material here, the Union has been theexclusive collective-bargaining representative of all em-ployees in the unit described in Conclusion of Law 3with respect to rates of pay, wages,hours of employ-ment, and other terms and conditions of employmentwithin the meaning of Section9(a) of the Act.5.By laying off the employees in one of the twochicken-catching crews employed by it jointly withArzieDennis for economic reasons and by assigningwork formerly performed by that crew to another groupof employees,without first bargaining with the Unionover the decision and the effects thereof, the Respondenthas violated Section 8(a)(5) of the Act.6.By the acts and conduct set forth above in Conclu-sionof Law 5, theRespondent discriminated against itsemployees in regard to hire or tenure or terms and con-ditions of employment of its employees in order to dis-courage membership in a labor organization in violationof Section 8(a)(3) of the Act.7.The aforesaid unfair labor practices violate Section8(a)(1) of the Act and have a close, intimate, and sub-stantial effect on the free flow of commerce within themeaning of Section 2(6) of the Act.REMEDYHaving found that the Respondent committed certainunfair labor practices, I recommend that it be required tocease and desist therefrom and to take other actions de-signed to effectuate the purposes and policiesof the Act.I recommend that the Respondent be required to recog-nize and to bargain collectively with the Union as theexclusivecollective-bargaining representativeof themembers ofArzieDennis' chicken-catching crews. I willrecommend that it be required to adhere to the termsand conditions of any collective-bargaining agreementsconcluded by the Union with Dennis covering thosecrews and that it notify the Union and offer to bargaincollectivelywith it concerning potential layoffs of suchemployees or transfers of work performed by such em-ployees.I further recommend that the Respondent be re-quired to reinstate to their former or substantially equiv-alent employment all the crew members who were laidoff on March 20, 1983; namely, Raymond Smith, CrayRowley, Richard Foreman, Preston Smith, Larry Brid-dick,Garfield Timmons, Joe Bell, and Richard Parker,and that it make them whole for any losses that theyhave suffered, in accordance with theWoolworthformu-la,15with interest thereon at the adjusted prime rateused by the Internal Revenue Service for computation oftax payments.OlympicMedical Corp.,250 NLRB 146(1980);IsisPlumbing Co.,138NLRB 716 (1962).Inas-'s F.W.Woolworth Co.,90 NLRB289 (1950). 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmuch as a determination of the amounts due to fringe1213 (1979).Ialso recommend that the Respondent bebenefit funds,both in contributions and penalties,may berequired to post the usual notice advising its employeesmore difficult to compute,Iwill leave the determinationof their rights and of the results in this case.of interest due on such payments to the compliance stage[Recommended Order omitted from publication.]of this proceeding.Merryweather Optical Co.,240 NLRB